In the light of appellant's motion we have again reviewed the testimony in order to see if we could agree with his contention that the testimony concerning blood upon the undergarments of the appellant was of such great prejudice and injury to him as that same could not be withdrawn by the court's instruction, but we have become more convinced of the correctness of our decision in this regard.
The juries under our system are made responsible for the decision as to the weight of the testimony and the credibility of the witnesses. The claim advanced in the motion that the prosecutrix entertained such feeling of resentment toward appellant as to render her unworthy of belief, has already been referred to the jury and by them decided adversely to the appellant, and this court would be unwilling to go counter to such finding unless upon a much greater showing than is made in the record before us.
We see no reason for attempting to make a distinction between a case such as is now before us, and any other case which has been before the court upon similar state of facts. The question of the ruling of the trial court in the matter of talking with the attorneys for the defense by the prosecuting witness, seems in line with other decisions. These are the only questions presented in the motion for rehearing, and same is hereby overruled.
Overruled.